

116 HR 3285 IH: Handgun Purchaser Licensing Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3285IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Raskin (for himself and Mrs. Hayes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a grant program for handgun licensing programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Handgun Purchaser Licensing Act. 2.FindingsCongress finds as follows:
 (1)In 2017, 91 percent of firearm homicides in the United States in which firearm type was specified were committed with handguns.
 (2)Research by top national experts shows that handgun purchaser licensing laws are associated with significant reductions in firearm-related homicides. Research on the effects of Connecticut’s adoption of a handgun purchaser licensing law in 1995 was associated with a 40-percent reduction in the rate of firearm homicide and a 15-percent reduction in firearm suicide rates during the first 10 years the law was in place. Published research has shown that Missouri’s repeal of its handgun purchaser licensing law in 2007 was associated with an increase in firearm homicide rates in the state of 27 percent and a 16-percent increase in suicides committed with firearms.
 (3)In States which have had effective handgun purchaser licensing laws for decades, such as Connecticut, Massachusetts, New Jersey, and New York, the vast majority of guns traced to crimes originated in other States, which supports the need for handgun purchaser licensing laws in every State.
 3.DefinitionsIn this Act— (1)the terms Attorney General, State, and handgun have the meanings given those terms in section 921(a) of title 18, United States Code; and
 (2)the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
			4.Grant program authorized for handgun licensing
 (a)In generalThe Attorney General may award grants to States, units of local government, and Indian tribes for the development, implementation, and evaluation of handgun purchaser licensing requirements.
 (b)Program authorizedFrom the amounts appropriated to carry out this Act and not later than 90 days after such amounts are appropriated, the Attorney General shall award grants, on a competitive basis, to eligible applicants whose applications are approved under subsection (c) to assist such applicants in implementing and improving handgun purchaser licensing programs.
 (c)ApplicationTo be eligible to receive a grant under this Act, a State, unit of local government, or Indian tribe shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including—
 (1)a description of the law that the applicant has enacted to require a license for any purchase of a handgun including a description of any other exemptions to such law; and
 (2)a description of how the applicant will use the grant to carry out or improve its handgun purchaser licensing program.
 (d)Eligibility requirementsTo be eligible for grants, an applicant shall have in effect handgun purchaser licensing laws that include the following provisions:
 (1)An individual applying for a handgun license or permit must be not less than 21 years old and be a national or lawful permanent resident of the United States.
 (2)Such an individual must apply for the handgun purchaser license or permit at a law enforcement agency in the State in which they reside.
 (3)Such an individual must reapply for the handgun purchaser license or permit after a period not longer than 5 years.
 (4)Such an individual must submit to a background investigation, and a criminal history check, in connection with their application, as established by the State, which background investigation and criminal history check ensure, at a minimum, that such individual is not prohibited from possessing a firearm under section 922(g) of title 18, United States Code.
 (5)Such an individual must submit fingerprints and photographs in connection with the application for the license or permit.
 (6)Any individual who is prohibited from possessing a firearm under section 922(g) of title 18, United States Code, may not receive a license or permit.
 (e)Use of fundsA recipient of a grant under this Act shall use such grant to improve handgun purchaser licensing programs of that grantee.
 5.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 